Citation Nr: 1120248	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include right shoulder strain.

2.  Entitlement to service connection for a cervical spine disorder, to include cervical strain with degenerative joint disease.  

3.  Entitlement to service connection for a right eye disorder, to include refractive error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board also received additional evidence from the Veteran in December 2009, which consists of a green folder containing additional lay and medical evidence in support of his claims.  The Veteran through his representative has waived his right to initial consideration of the newly submitted evidence by the agency of original jurisdiction.  See April 14, 2011, Appellant's Brief.  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 20.1304(c) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.

The Board initially notes that the Veteran's claims folder has been misplaced and the record before the Board is a rebuilt folder.  There is, further, a formal finding on the unavailability of service records dated in June 2006 included in the claims folder.  The Veteran's service treatment records (STRs) are unavailable.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In consideration of the foregoing, the Board notes that the Veteran reported at the April 2005 VA medical examination, performed in connection with an earlier pension claim, that he had been in a bus accident in 1990 and injured his neck and right shoulder at that time.  He was reportedly hospitalized overnight at the University of Colorado Hills Science Center.  However, the Veteran has repeatedly stressed that he had problems with the right shoulder and cervical spine prior to the 1990 injury.  In order to obtain a more complete picture of the Veteran's medical history as it relates to his claimed disorders pertaining to the cervical spine and right shoulder, the records from the University of Colorado Hills Science Center should be obtained.  In this regard, it is noted that the Veteran previously submitted a completed, signed VA Form 21-4142 in order for VA to obtain those records, in March 2005.  However, upon review of the record, it does not appear that those records were ever requested.  Thus, after receiving the appropriate authorization and consent from the Veteran, those records should be obtained and associated with the Veteran's claims folder.  38 C.F.R. § 3.159(c)(1).    

In addition, the Veteran has reported that he has filed a claim for disability benefits from the Social Security Administration (SSA).  See, e.g., letter from the Veteran's attorney assisting with his Social Security claim dated July 25, 2006.  Such records are potentially relevant to the Veteran's claims because he has indicated that he is disabled due to his claimed disorders.  While the Board recognizes that many of the records are likely to be duplicative of records already included in the rebuilt claims folder (i.e., the Veteran has asked VA for copies of various records to submit to SSA), there is the potential that there are records in the possession of and considered by SSA in connection with the Veteran's claim for Social Security disability benefits which are not already of record and may be pertinent to the claims on appeal.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to the Veteran's claims, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Furthermore, as noted above, there is a heightened duty to assist in this case.  For the foregoing reasons, the Veteran's SSA records should be obtained and associated with the claims folder.

Furthermore, as stated above, the Veteran's STRs are unavailable for review.  However, the Board notes that the Veteran has reported that he injured his neck and shoulder when a locker fell on him during his period of active military service.  The Veteran has submitted lay evidence in support of his account of an in-service injury, and the RO has conceded that the incident reported by the Veteran occurred.  The Veteran has also reported that he has experienced continuity of symptomatology since service.  See December 2009 letter from the Veteran, page 4.  Also, at the April 2005 VA medical examination performed in connection with the Veteran's pension claim, he was diagnosed with chronic right shoulder strain and intermittent cervical strain with degenerative joint disease.  Further, he has reported that he experienced right eye problems in service and has submitted additional post-service evidence pertinent to his claim for a right eye disorder in December 2009.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not been afforded with a medical examination or medical nexus opinion in connection with his claims.  In light of the foregoing, the Board finds that a medical examination and medical opinion for his claimed disorders based on review of the claims folder is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any private treatment he has received for his cervical spine and right shoulder from 1990 to the present at the University of Colorado Health Science Center.  After obtaining a completed VA Form 21- 4142, attempt to obtain any pertinent medical records.  Any documents received by VA should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.


3.  After the actions in #1 and #2 above have been completed, schedule the Veteran for appropriate examination of his claimed (1) right shoulder disorder; (2) cervical spine disorder; and (3) right eye disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.

a.  The examiner(s) should identify any (1) right shoulder disorder(s); (2) cervical spine disorder(s); and (3) right eye disorder(s) which has/have been demonstrated by the Veteran since filing his claim in January 2006.

b.  The examiner(s) should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current disorder initially manifested in service (or in the first post-service year), or was caused or aggravated by active military service, to include consideration of any event or incident which occurred therein or any symptomatology shown therein; OR whether such a relationship is unlikely (i.e., a probability of less than 50 percent.).  Please note that the Veteran's account of being injured when a locker fell on his upper extremities in service has been conceded by VA.  

c.  If the Veteran is shown to have refractive error of the right eye, the examiner should provide an opinion as to whether the Veteran has additional disability due to aggravation during service of the pre-existing congenital or developmental condition by a superimposed disease or injury.

d.  The examiner should consider and discuss evidence contained in the claims folder, to include any pertinent lay and medical evidence, in rendering his or her opinions.

e.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

g.  Note: The examiner should provide a rationale for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  Thereafter, readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

